DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by How et al (2003/0079448 A1).
Regarding to claim 1, How et al teach a protection frame device (10 in Fig. 1) with function of air filtering (30) for assembling semiconductor devices such as a mask machine (paragraph 0001) comprising an outer frame (10) being a hollow frame with space (32) for receiving semiconductor devices therein (paragraph 0013); and at least one air filter (30) installed at an upper side of the outer frame (10) for sucking outer air into the outer frame (10); the air filter including at least one fan (29) and at least one filter device (30); the fan (29) serving to suck outer air into the filter device (30) for air filtering so as to flow out clean air; and the clean air then flowing to semiconductor devices (paragraph 0015).
Regarding to claim 4, How et al show in Figure 1 that the outer frame (10) having a rectangular shape; six surfaces of the outer frame are opened with openings which includes a front opening, a back opening, a left opening, a right opening, an upper opening, and a lower opening (see details of Fig. 1).
Regarding to claim 6, How et al teach a door (14) is installed on the outer frame (10); and the door (10) includes at least one door plate.
Regarding to claim 9, How et al show in Figure 3 that at least one air filter (30) seals the upper opening of the outer frame (10).
Regarding to claim 10, How et al show in Figure 3 that each air filter includes at least one fan (29) and at least one filtering device (30) which is installed below the fan (29).
Regarding to claims 11 and 12, How et al teach the air filtering net is HEPA (paragraphs 0015 & 0020).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over How et al (2003/0079448 A1), as applied supra, in view of Shen et al (2005/0113016 A1).
Regarding to claims 2, 3, 5, 7 and 8 calling for the plates of the outer frame (10) made of fireproof material coated with an anti-electric static layer.  Shen et al disclose an apparatus with a plurality of plate bodies such as a front plate (11), two side plates (12, 13) and two connecting plates (14, 15) forming a body (paragraph 0021) wherein the plates are made with fireproof with anti-static electric function (paragraph 0029).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the plurality plates of the outer frame (10) of How et al by fireproof plates with anti-static electric function as taught by Shen et al to provide a safe environment for semiconductor equipment from any fire hazard during processing and operation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        September 13, 2022